Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/20 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIO (US 2017/0038514) in view of OGURI (US 2019/0353895).
Regarding claim 1, NISHIO discloses a medical system (FIG.s 1-13) comprising: an imaging device (part of endoscope FIG. 8) that images an observation target; and a light source device (12 FIG. 1) that generates light for irradiating the observation target, wherein the light source device has: a multiplexer (38 FIG. 4) that multiplexes lights; a scattering unit (66 FIG. 9, 56 FIG. 5) that scatters the light multiplexed by the multiplexer; and a light receiving element (60 FIG. 5) that detects the light scattered by the scattering unit.
NISHIO does not explicitly show the multiplexing being of different colors. 
OGURI teaches a multiplexer (16 FIG. 1) that multiplexes lights of different colors; and a light receiving element (7 FIG. 1) that detects the light.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate different colors, such as taught by OGURI, with the light source device of NISHIO in order to achieve a desired spectral distribution for the illumination in accordance to a preferred application of the assembly. 
All the limitations of claims 2 and 16 are included in the scope of claim 1 above, and therefore, these claims are rejected under the same assessment as claim 1. 
Regarding claim 3, NISHIO further discloses an optical member (40 FIG. 4) through which the light multiplexed by the multiplexer is transmitted, wherein the scattering unit scatters leaked light leaking from the optical member.
Regarding claim 4, NISHIO further discloses the optical member has a ridge line (evident of shape shown in FIG. 5) extending in a light traveling direction on an outer surface thereof.
Regarding claim 5, NISHIO further discloses the leaked light is leaked light from the ridge line (operationally evident).
Regarding claim 6, absent persuasive evidence that the claimed shape is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any known and workable shape for the optical member, such as one with a polygonal cross-sectional shape orthogonal to a light traveling direction, optimal for a preferred application of the assembly.
Regarding claim 7, NIHIO further discloses the scattering unit is arranged so as to surround (see 70 FIG. 12) a side surface of the optical member extending along a light traveling direction.
Regarding claim 8, although NISHIO does not explicitly show the scattering unit includes a groove-shaped recess formed so as to surround the side surface of the optical member, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate any structural modification, such as a groove, in order to optimally surround the scattering unit around the sidewall in accordance to a preferred operational integrity of the assembly.
Regarding claim 9, NISHIO further discloses a light receiving surface of the light receiving element is directed toward the optical member (such as shown in FIG. 3).
Regarding claim 10, OGURI further teaches a red light source (13A FIG. 1) that generates red light; a green light source (13B FIG. 1) that generates green light; and a blue light source (13C FIG. 1) that generates blue light, wherein white light is obtained by multiplexing the red light, the green light, and the blue light by the multiplexer.
The motivation to combine is same as in claim 1 above. 
Regarding claim 11, OGURI further teaches a light source control unit (8 FIG. 1) that controls the red light source, the green light source, or the blue light source on a basis of an optical signal detected by the light receiving element.
The motivation to combine is same as in claim 1 above. 
Regarding claim 12, NISHIO does not explicitly show the scattering unit is a housing that stores the red light source, the green light source, and the blue light source.
OGURI further teaches a scattering unit (any visible surface is capable of at least partially scattering light) is a housing (11 FIG. 1) that stores the red light source, the green light source, and the blue light source (operationally evident that some leaked light will be scattered and inadvertently or advertently be detected by 7 FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a housing capable of scattering, such as taught by OGUI, with the light source device of NISHIO in order to achieve an improved structural integrity while maintaining the desired operational functionality. 
Regarding claims 13-15, absent persuasive evidence that the claimed product-by-process yields a distinct structure significant to the intended inventive subject matter, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to apply any desired treatment, such that an inner surface of the housing is subjected to a blasting treatment or white Alumite treatment or barium sulfate coat treatment, or not subjected to any surface treatment, in accordance to a preferred optical and structural properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
IKEDA (US 2014/0160439), NAKANISHI (US 9941667)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875